Case: 1:20-cv-03378 Document #: 45-1 Filed: 07/09/21 Page 1 of 3 PageID #:1376




                      EXHIBIT A
      Case: 1:20-cv-03378 Document #: 45-1 Filed: 07/09/21 Page 2 of 3 PageID #:1377




                                  Days   Distribution Before                   Distribution After
Name                            Worked   Min. Payouts          Min. Payouuts   Min. Payouts
Abubakear, Turay                   544   $         10,616.60   $         -     $       10,616.60
Abud, Adrian                        10   $            195.16   $         -     $          195.16
Abud, Jorge                          9   $            175.64   $         -     $          175.64
Alacala, Hesiquido                 165   $          3,220.11   $         -     $        3,220.11
Amin, Muhammad                      46   $            897.73   $         -     $          897.73
Anderson, Ishmael                   86   $          1,678.36   $         -     $        1,678.36
Austin, Michael                    520   $         10,148.22   $         -     $       10,148.22
Baggett, Jeffery                   161   $          3,142.04   $         -     $        3,142.04
Battaglia, Joseph                  247   $          4,820.40   $         -     $        4,820.40
Battaglia, Richard                  23   $            448.86   $         -     $          448.86
Bolanos, Alejandro                 175   $          3,415.27   $         -     $        3,415.27
Bravim, Hasney                      92   $          1,795.45   $         -     $        1,795.45
Britt, Patrick                      78   $          1,522.23   $         -     $        1,522.23
Brooks, Datron                       4   $             78.06   $       21.94   $          100.00
Busby, Larry                         2   $             39.03   $       60.97   $          100.00
Cervantes, Oscar                   140   $          2,732.21   $         -     $        2,732.21
Clark, Justin                       23   $            448.86   $         -     $          448.86
Crittendon, Lamar                  350   $          6,830.53   $         -     $        6,830.53
Delacruz, Nelson                   103   $          2,010.13   $         -     $        2,010.13
Dupre, Richard                      53   $          1,034.34   $         -     $        1,034.34
Elias, Jose                        522   $         10,187.25   $         -     $       10,187.25
Escobar, Raymond                   102   $          1,990.61   $         -     $        1,990.61
Escobar, Wil                       532   $         10,382.41   $         -     $       10,382.41
Espinosa, Angel                    179   $          3,493.33   $         -     $        3,493.33
Garcia, Marco                      136   $          2,654.15   $         -     $        2,654.15
Guilford, Christopher               32   $            624.51   $         -     $          624.51
Harris, Leo                          3   $             58.55   $       41.45   $          100.00
Helfin, James                       89   $          1,736.91   $         -     $        1,736.91
Hernandez, Rodrigo                  61   $          1,190.46   $         -     $        1,190.46
Jones, Authany                       7   $            136.61   $         -     $          136.61
Kelley, John                        32   $            624.51   $         -     $          624.51
Kempa, Lane                        216   $          4,215.41   $         -     $        4,215.41
Kercado, Abraham                   234   $          4,566.70   $         -     $        4,566.70
Lachuga, David                      93   $          1,814.97   $         -     $        1,814.97
Lopez-Marquex, Salvador             38   $            741.60   $         -     $          741.60
Mallet, Dismond                      5   $             97.58   $        2.42   $          100.00
Manning, Elgester                  205   $          4,000.74   $         -     $        4,000.74
McClinic, Chris                    352   $          6,869.56   $         -     $        6,869.56
Medley, Kevaughn                     2   $             39.03   $       60.97   $          100.00
Misoanyeiniel, Miranda              58   $          1,131.92   $         -     $        1,131.92
Mobley, Bradley                    257   $          5,015.56   $         -     $        5,015.56
Mobley, Coty                       255   $          4,976.53   $         -     $        4,976.53
      Case: 1:20-cv-03378 Document #: 45-1 Filed: 07/09/21 Page 3 of 3 PageID #:1378


Moreno, Emmanuel                    25   $        487.90   $        -     $       487.90
Moreno, Jonathan                    86   $      1,678.36   $        -     $     1,678.36
Murga, Jose                        149   $      2,907.86   $        -     $     2,907.86
Ortiz, Isreal                      726   $     14,168.48   $        -     $    14,168.48
Overby, Travis                     158   $      3,083.50   $        -     $     3,083.50
Perez, Frank                        93   $      1,814.97   $        -     $     1,814.97
Peterson, Branson                    8   $        156.13   $        -     $       156.13
Pradia, Joshua                      94   $      1,834.49   $        -     $     1,834.49
Rascon, Hector                     253   $      4,937.50   $        -     $     4,937.50
Rivera, Jamie                      176   $      3,434.78   $        -     $     3,434.78
Rodriguez, Xavier                  193   $      3,766.55   $        -     $     3,766.55
Rolle, Jason                        31   $        604.99   $        -     $       604.99
Ross, Chaiim                       218   $      4,254.45   $        -     $     4,254.45
Salgado, Luis                      179   $      3,493.33   $        -     $     3,493.33
Sandidge, William                  120   $      2,341.90   $        -     $     2,341.90
Santiago Canchani, Anthony          27   $        526.93   $        -     $       526.93
Santiago, Kevin                     15   $        292.74   $        -     $       292.74
Smith, Paul E                      273   $      5,327.81   $        -     $     5,327.81
Solis, Vicente                     217   $      4,234.93   $        -     $     4,234.93
Spells, Lonnie                     136   $      2,654.15   $        -     $     2,654.15
Stebbins, Dominic                  294   $      5,737.65   $        -     $     5,737.65
Tackett, Jason                      24   $        468.38   $        -     $       468.38
Thompson, William                  166   $      3,239.62   $        -     $     3,239.62
Thorton, Duane                     442   $      8,625.99   $        -     $     8,625.99
Triggs, Dwayne Jr.                 170   $      3,317.69   $        -     $     3,317.69
Wesley, Cliffton                     5   $         97.58   $       2.42   $       100.00
White, Marcus                       59   $      1,151.43   $        -     $     1,151.43
Wilson, Brandon                     58   $      1,131.92   $        -     $     1,131.92
Woods, Maurice                     493   $      9,621.29   $        -     $     9,621.29
Wright, Timothy                    375   $      7,318.43   $        -     $     7,318.43
Jones, Freddie                           $           -     $     100.00   $       100.00
Muhammad, Shamsudin                      $           -     $     100.00   $       100.00
Scott, Duane                             $           -     $     100.00   $       100.00

                                 11504 $      224,509.83   $     490.17 $     225,000.00

                                                           Average        $     3,000.00
